DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-8 have been examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific layers of the body member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate an outer webbing material located at edges of the belt, an inner strap member, and the handle members.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The invention,” “This particular invention,” “The present invention,” etc.  


Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claims 6 and 7, line 1: “The handles of said claim 1,” should be changed to --The belt of claim 1, wherein the handles--.
Claim 7, Line 4: “grip. The’ should be changed to --grip; the--.
Appropriate correction is required.

Examiner note:  The terms "comprising" and "comprising essentially" render the claim open for the inclusion of unspecified elements, the term "consisting of" closes the claim as to the inclusion of elements other than those recited in the claim, and the term "consisting essentially of" renders the claim open only for the inclusion of unspecified elements which do not materially affect the basic characteristics of the subject matter of the claim.  Ex parte Davis 80 USPQ 448, 450 (BPAI 1948).  It is unclear if Applicant, Pro Se intends to close the claim limitations using the term ‘consisting of’ (as used in at least Claim 1) or if Applicant intends for the limitation to mean ‘comprising’.  
Clarification is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said fastening means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, it appears that there are two fastening means, one fastened to a respective end of the belt and configured to be secured to a respective handle as set forth in claim 1.  For this Office action only, Examiner considers claim 8 to read as:
“Claim 8.  The belt of claim 1, further comprising a fastener located at each end of said belt including an elongated webbing coextensive with and fastened with said belt and configured to be secured to a respective one of said handles.”
	Clarification is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felberg et al (US Patent Application Publication 2005/0164854).

As to Claim 1, Felberg et al disclose a sports athletic training/ physical therapy/ rehab weight supporting belt comprised of:
a fabric body member (14) including an elongated central body portion and a pair of tapered end portions (72) each of which progressively converges in the direction away from said central body portion (Fig 3);
said body is consisting of four layers (any number of pads between layers of plies of the central panel (14); Par. 0034 and 0041);
said end portions are consisting of handles (40) at both ends.

As to Claim 6, Felberg et al disclose the handles of said claim 1, are a pair of transversely extending handles longitudinally of said central body portion at opposite ends of said central body portion adjacent to said tapered end portions, respectively said to support the claim therein to hold the weight of a sports person/user (Fig 5).

As to Claim 8, Felberg et al disclose the belt of claim 1, further comprising a fastener (76) located at each end of said belt including an elongated webbing coextensive with and fastened with said belt (Fig 5) and configured to be secured to a respective one of said handles (40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Felberg et al (US Patent Application Publication 2018/0185693).

As to Claim 2, Felberg et al disclose the belt significantly as claimed including plies formed by folding/ placing materials on top of the other in a sandwich manner wherein the plies including varying characteristics such as waterproof outer layers with a cushioned inner layer surrounded by an outermost layer on each side of stretchable, breathable fabric substantially conterminous in shape and size with said layers and joined thereto (Par. 0040) but do not explicitly disclose wherein the four layers are comprised of two inner layers of padded fabric; two outer layers of a breathable padding therein yieldingly compressible and shape-restoring padded material, having a thickness greater than that of said outer layers.  Examiner takes Official Notice based on the teachings of Felberg et al that It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include two inner layers of padded fabric and two outer layers of breathable padding with the desired characteristics to achieve desired results, such as a certain degree of comfort, breathability, water/perspiration resistance, and resilience.  One of ordinary skill in the art would recognize that such desired results are expected and predictable based on the specific materials and number of layers chosen. 

As to Claim 3, Felberg et al disclose the belt of said claim 2, wherein the four said layers are enclosed in a webbing material (Par. 0034).

As to Claim 4, Felberg et al disclose the belt of said claim 2, wherein the four layers therein include a rigid stitch fastening to said layers to said body of belt, therein sandwiching layers of said material, therefore creating a coextensive body of material (Fig 5).

As to Claim 5, Felberg et al disclose the belt of said claim 2, wherein the exposed margins of said sandwiched layers are enclosed in an overlying narrow closely woven marginal fabric beaded and stitched thereto (Fig 5).

As to Claim 7, Felberg et al disclose the handles of said claim 1, are made of a hard-plastic material (solid inner core; rigid polymer) centered to fit the hand of the user, which is covered by a sponge (44) creating a true grip for the user, a non-slip grip;
the handles are held in place by a strong webbing material (76) that runs through the center of the handles fastened to the elongated body of the belt (Fig 5), by a narrow closely woven fabric folded over, fastened with a breaded stitch (Fig 5).
However, Felberg et al do not explicitly disclose the sponge being made of neoprene.  Neoprene is a suitable material for use in exercise equipment, especially handles therefore because of its properties of flexibility to conform to a user’s hand without slippage, breathability, and durability.  Applicant is also reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to make the grip of the handles of Felberg et al from Neoprene because it is a material known to be used in exercise equipment and its stretchability, non-slip feel, and durability make it more suitable for this use.  
Further, Felberg et al do not explicitly disclose the sponge having a thickness of 3.2mm and a width rim of 28.2 mm or where the webbing material of the handles comprise a 2-inch marginal fabric.  Applicant is initially reminded that it is not inventive to state the optimum values of a thickness of the bearing portion and further that .  Although silent on the dimension, the device of Felberg et al inherently has a thickness relative to the size of the handle and a user’s grip.  As determined through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the leg support of Felberg Jr. et al in to have the sponge having a thickness of 3.2mm and a width rim of 28.2 mm or where the webbing material of the handles comprise a 2-inch marginal fabric because this is merely the application of the of the expected level of skill on the part of one of ordinary skill. Such dimensioning would produce expected and predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US Patent 1,044,836 discloses a hexagonal exercise device having grips at ends thereof to be used for various exercises.
US Patent Application Publication 2018/0185693 teaches a similarly structured device having attachment features at the ends there of as part of an exercise system.
US Patent Application Publication 2010/0331154 teaches an exercise device to be placed over a stability ball to perform exercises thereon.

The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/23/2022